COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In re Edward R. Newsome

Appellate case number:    01-14-00011-CV

Trial court case number: 2005-06163

Trial court:              234th District Court of Harris County

       It is ordered that relator Edward R. Newsome’s “Amended Motion for Leave to File for a
Rehearing in Rule 52.9” filed on March 4, 2014 is dismissed. See TEX. R. APP. P. 49.5
(permitting additional motions for rehearing after first motion is ruled upon only when appellate
court modifies judgment, vacates judgment and renders new judgment, or issues different
opinion). All other pending motions are dismissed as moot.
       It is so ORDERED.

Judge’s signature: /s/ Justice Harvey Brown
                    Acting individually X Acting for the Court

Panel consists of Judges Keyes, Bland and Brown.

Date: March 18, 2014